Actions for personal injuries alleged to have been sustained by plaintiff Minnie Best Berkey while alighting from a street car alleged to have been owned, operated and controlled by the defendant; and by her husband for loss of services. Order denying plaintiffs’ motion for a new trial upon the ground of newly discovered evidence, and perjury committed and the suppression and concealment of evidence at the trial, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.